   
   
 

S\YZ NIXON mavemiae —_—_
A, ELECTRO
“7. \s~ PEABODY somo, Voce

——_—
DATE FILED: 2/11/2020

eet |

   

wwe away ae sewer wr mew

516-832-7500

February 10, 2020

VIA ECF & ELECTRONIC MAIL

Honorable Analisa Torres, U.S.D.J.

United States District Court for the
Southern District of New York

500 Pearl Street

New York, New York 10007

RE: Bruce Osborne & Allen Sneed v. Iowa Sports Management, Inc., et al
Docket No.: 1:19-cv-09466 (AT) (RWL)

Dear Judge Torres:

This firm represents Iowa Sports Management, Inc. and Jon Ostrowski (collectively,
“Defendants”) in connection with the above-referenced matter. We write pursuant to Your
Honor’s Individual Rule I.C. to respectfully request an adjournment of the Initial Conference
currently scheduled for February 13, 2020 for the reasons set forth below. There have been no
previous requests for an adjournment of the Initial Conference

Defendants previously submitted their letter requesting a pre-motion conference in
connection with their anticipated Motion to Compel Arbitration and/or to Dismiss (Docket No.
14) to which the plaintiffs timely filed their response (Docket No. 15). In response to Your
Honor’s Order (Docket No. 16), the parties informed the Court that they were willing to
participate in the Southern District of New York’s mediation program prior to engaging in
motion practice (Docket No. 18).

Given the procedural posture of this matter as identified above, Defendants request that in
an effort to conserve both party and judicial resources, the Court adjourn the Initial Conference
currently scheduled for February 13, 2020, to a date following the mediation which will be
conducted on March 24, 2020. Counsel for the plaintiffs, Amit Kumar, Esq., consents to the
instant adjournment request.

481 1-1803-1028.1
NIXON PEABODY LLP

Honorable Analisa Torres ATTORNEYS AT LAM

February 10, 2020

Page 2 NIXONPEABODY.COM
@NIXONPEABODYLLP

Should Your Honor have any questions or require any additional information, we are
available at the Court’s convenience.
Respectfully submitted,
NIXON PEABODY LLP
/s/ Justin A. Guilfoyle

Justin A. Guilfoyle, Esq.

GRANTED. The initial pretrial conference scheduled for
February 13, 2020 is ADJOURNED to April 6, 2020, at
2:00 p.m. By March 30, 2020, the parties shall submit
their joint letter and proposed case management plan.

SO ORDERED.

Dated: February 11, 2020
New York, New York

O7-

ANALISA TORRES
United States District Judge

 

4811-1803-1028 |
